                           UNITED STATES DISTRICT COURT
                                DISTRICT OF NEVADA

DAVID BURNS,               )                       3:18-CV-0086-MMD-CLB
                           )
           Plaintiff,      )                       MINUTES OF THE COURT
                           )
     vs.                   )                       January 30, 2020
                           )
TASHEENA SANDOVAL, et al., )
                           )
           Defendants.     )
__________________________ )

PRESENT: THE HONORABLE CARLA BALDWIN, U.S. MAGISTRATE JUDGE

DEPUTY CLERK:                 LISA MANN              REPORTER: NONE APPEARING

COUNSEL FOR PLAINTIFF(S): NONE APPEARING

COUNSEL FOR DEFENDANT(S): NONE APPEARING

MINUTE ORDER IN CHAMBERS:

      Before the court is plaintiff’s motion for order compelling discovery (ECF No. 70),
motion for sanctions (ECF No. 71), and motion to extend time for discovery (ECF No. 72).
Defendants responded (ECF Nos. 73/77), and no reply was filed.

        Plaintiff’s motion for order compelling discovery (ECF No. 70) is DENIED. The court
notes that although defendants concede certain discovery responses were untimely,
plaintiff also failed to meet and confer pursuant to LR 26-7(c) before filing his motion.
Additionally, the court has reviewed the defendants’ objections to the discovery requests
and determines that the objections are proper and shall stand.

       Plaintiff’s motion for sanctions (ECF No. 71) is DENIED. Defendants misstate in
their opposition that plaintiff is seeking Rule 11 sanctions. In fact, plaintiff specifically
states that he is seeking sanctions pursuant Fed. R. Civ. P. 37(b). Nevertheless,
sanctions are not warranted in this instance as plaintiff’s motion was denied.

    Plaintiff’s motion to extend time for discovery (ECF No. 72) is unopposed and is
GRANTED as follows:

       Discovery shall be completed no later than Monday, March 30, 2020;
       Dispositive motions shall be filed no later than Thursday, April 30, 2020;
       The joint pretrial order shall be filed no later than Monday, June 1, 2020, or 30
       days after the decision of any pending dispositive motions.
    Defendants’ motion to extend deadline to file dispositive motion (ECF No. 75) is
GRANTED. As stated above, dispositive motions are due on Thursday, April 30, 2020.

       Plaintiff’s motion for inquiry on previously sent motions (ECF No. 76) is GRANTED.
Several of plaintiff’s motion have been addressed in this order. Other motions submitted
by plaintiff concerning filing a third amended complaint (ECF Nos. 64 & 65), and for
appointment of counsel (ECF No. 79) will be addressed in subsequent orders in due
course.

      IT IS SO ORDERED.

                                               DEBRA K. KEMPI, CLERK

                                        By:             /s/
                                               Deputy Clerk
